DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	This Office Action is responsive to Applicant’s Remarks/Amendment received on 11/20/2020, in which, claims 1, 30, 33, 37, 38, 40, 43, 47 are amended, claims 36, 46, 48 are cancelled, claims 1, 30-35, 37-38, 40-45, 47 are pending.  Claims 1, 38 are independent claims. Claims 1, 30-35, 37-38, 40-45, 47 are rejected. 

Summary of claims

 3.	Claims 1, 30-35, 37-38, 40-45, 47 are pending, 
	Claims 1, 30, 33, 37, 38, 40, 43, 47 are amended,
	Claims 2-29, 39 were previously cancelled,
	Claims 36, 46 and 48 are cancelled,
	Claims 1, 38 are independent claims,
           Claims 1, 30-35, 37-38, 40-45, 47 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 11/20/2020, with respect to the rejection(s) of claim(s) 1, 30-35, 37-38, 40-45, 47 under 102 and 103(a) have been fully considered and the rejection has been withdrawn.  However, upon further consideration, Minamino (U.S. 2010/0245651), and Khokhlov (U.S. 2012/0017162).  This action is made non-final.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 5.	Claims 1, 30-35, 37-38, 40-45, 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (U.S. 2011/0279388) in view of Minamino (U.S. 2010/0245651), and Khokhlov (U.S. 2012/0017162).
With regard to claim 1, Jung teaches a method of executing an application [abstract], the method comprising:
receiving a user input to an object displayed on a display (Fig. 2, S205; Fig. 3, S235; Fig. 4; [abstract] detecting a first enlarge command from a first area of the display module where a particular object from the object list is displayed);
(Fig. 2, S205 and S210; Fig. 3, S235 and S240; [0080] For example, the user may set first and second touch points within the area 317 by touching the area 317 with two fingers and then moving at least one of the two fingers apart from the other finger so as to increase the distance between the two fingers; [0082]; [0083] The rate at which an icon or a window for an icon is enlarged in response to an `enlarge` command may vary according to the moving speed and acceleration of first and second touch points associated with the `enlarge` command.  In this case, the higher the moving speed and acceleration of first and second touch points associated with an `enlarge` command, the greater the amount by which an icon or a window for an icon is enlarged in response to the `enlarge` command); and 
 	executing the application corresponding to the object as the object is enlarged, wherein the application is an application for reproducing a video (Fig. 5B; [0078] In order to play multimedia data corresponding to one of the icons, e.g., a fifth icon 305, or drive an application corresponding to the fifth icon 305, the user may enter an `enlarge` command for the fifth icon 305 by touching an area 317 on the display module 151 including the fifth icon 305 and its surrounding area; [0085] Referring to FIG. 5B, if an `enlarge` command is detected from a fifth icon 305 and the fifth icon 305 represents a video file, a window 325 in which the video file is played may be displayed; [0086] Referring to FIG. 5C, if an `enlarge` command is detected from a window corresponding to an already-activated icon, i.e., the window 325, the window 325 may be enlarged, or the sound volume may be increased); and
 	displaying an executing result of the application corresponding to the object on an enlarged region of the object by displaying a still preview image obtained from a moving image included in the video on the enlarged region of the object (Figs. 5B-5C; [0035] The camera module 121 may process various image frames such as still images or moving images captured by an image sensor during a video call mode or an image capturing mode; [0055]; [0087] For example, an `enlarge` command detected from a window where an application for capturing a photo is being driven may be interpreted as a command to increase the resolution or size of a preview image to be captured or a control signal for zooming in or out; see more details in Minamino).
	Jung discloses processing various image frames such as still images or moving images captured by an image sensor during a video ([0035]) but does not clearly disclose displaying a still image on the enlarged region of the object, and Jung does not clearly disclose displaying still image when the size reaches a first threshold and displaying moving image when the size reaches a second threshold, however, Minamino discloses: displaying an executing result of the application corresponding to the object on an enlarged region of the object by displaying a still preview image obtained from a moving image included in the video on the enlarged region of the object (Fig. 26, [0154], in response to selecting on thumbnail 651, display still image 652 in a scaling-up region as shown in Fig. 26 (b), and display still image 653 in a further scaling-up region as shown in Fig. 26(c)), wherein the displaying of the executing result of the application comprises: displaying the still preview image on the enlarged region of the object when a size of the enlarged object is equal to or greater than a first threshold value and is equal to or smaller than a second threshold value (Fig. 26, displaying the still image 652, 653 when the scaling-up region reaches certain size as displayed in Fig. 26 (b)-(d); see more details in Khokhlov for “threshold value”), and displaying the moving image included in the video on the enlarged region of the object when the size of the enlarged object is greater than the second threshold value (Fig. 26, displaying the moving image content on the scaled up region when the scaled up region reaches certain size as displaying in Fig. 26 (f); see more details in Khokhlov for “threshold value”).
Jung and Minamino are in analogous art because they are in the same field of endeavor, displaying content in response to user input. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Jung, to have included displaying still image when the scaled up region reaches the certain size, and reproducing moving image when the scaled up region reaches another size as taught by Minamino, to have achieved a system and method of providing users interfaces and applications for mobile devices which effectively control the mobile devices with intuitive hand gestures to maximize user convenience.
(Fig. 21, S203, determining if fist graphical element resized to exceed first predetermined threshold size, if yes, display second graphical element; S204, determining if first graphical element resized to be less than second predetermined threshold size, if yes, display third graphical element), and displaying the moving image included in the video on the enlarged region of the object when the size of the enlarged object is greater than the second threshold value (Fig. 21, S203, determining if fist graphical element resized to exceed first predetermined threshold size, if yes, display second graphical element; S204, determining if first graphical element resized to be less than second predetermined threshold size, if yes, display third graphical element).
Jung and Minamino and Khokhlov are in analogous art because they are in the same field of endeavor, displaying content in response to user input. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the method taught by Jung, to have included determining if the object is resized to 

Claims 2-29       cancelled

With regard to claim 30, the limitations are addressed above and Jung- Minamino -Khokhlov teaches further comprising checking the size of the enlarged object (Jung, [0083]; [0086]; Khokhlov, Fig. 21, S203, determining if fist graphical element resized to exceed first predetermined threshold size, if yes, display second graphical element; S204, determining if first graphical element resized to be less than second predetermined threshold size, if yes, display third graphical element), 
 	wherein the displaying of the executing result of the application comprises displaying the executing result of the application corresponding to the object on the enlarged region of the object when the size of the enlarged object is equal to or greater than the first threshold value (Jung, [0083] The rate at which an icon or a window for an icon is enlarged in response to an `enlarge` command may vary according to the moving speed and acceleration of first and second touch points associated with the `enlarge` command. In this case, the higher the moving speed and acceleration of first and second touch points associated with an `enlarge` command, the greater the amount by which an icon or a window for an icon is enlarged in response to the `enlarge` command, regardless of the final locations of the first and second touch points; [0086] Referring to FIG. 5C, if an `enlarge` command is detected from a window corresponding to an already-activated icon, i.e., the window 325, the window 325 may be enlarged, or the sound volume may be increased. In the latter case, the user can easily identify the change in the sound volume from a volume display 330; Khokhlov, Fig. 21, S203, determining if fist graphical element resized to exceed first predetermined threshold size, if yes, display second graphical element; S204, determining if first graphical element resized to be less than second predetermined threshold size, if yes, display third graphical element).

With regard to claim 31, the limitations are addressed above and Jung teaches wherein the displaying of the executing result of the application comprises gradually enlarging and displaying the executing result of the application as the object is enlarged (Jung, Figs. 5B-5C; [0080] For example, the user may set first and second touch points within the area 317 by touching the area 317 with two fingers and then moving at least one of the two fingers apart from the other finger so as to increase the distance between the two fingers; [0082]; [0083] The rate at which an icon or a window for an icon is enlarged in response to an `enlarge` command may vary according to the moving speed and acceleration of first and second touch points associated with the `enlarge` command.  In this case, the higher the moving speed and acceleration of first and second touch points associated with an `enlarge` command, the greater the amount by which an icon or a window for an icon is enlarged in response to the `enlarge` command). 

With regard to claim 32, the limitations are addressed above and Minamino teaches
- 	displaying a portion of an execution image of the application, and displaying a remaining portion of the execution image of the application as the object is enlarged (Figs 26, displaying a portion of image as 652 as shown in (b), and remaining portion as image 653, 654, 655 as shown in (c)-(e)). 

With regard to claim 33, the limitations are addressed above and Jung-Minamino -Khokhlov teaches wherein the displaying of the executing result of the application comprises displaying summary information about the executing result of the application when the size of the enlarged object is equal to or greater than the first threshold value and is equal to or smaller than the second threshold value (Jung, [0083] The rate at which an icon or a window for an icon is enlarged in response to an `enlarge` command may vary according to the moving speed and acceleration of first and second touch points associated with the `enlarge` command. In this case, the higher the moving speed and acceleration of first and second touch points associated with an `enlarge` command, the greater the amount by which an icon or a window for an icon is enlarged in response to the `enlarge` command, regardless of the final locations of the first and second touch points; [0086] Referring to FIG. 5C, if an `enlarge` command is detected from a window corresponding to an already-activated icon, i.e., the window 325, the window 325 may be enlarged, or the sound volume may be increased. In the latter case, the user can easily identify the change in the sound volume from a volume display 330; Khokhlov, Fig. 21, S203, determining if fist graphical element resized to exceed first predetermined threshold size, if yes, display second graphical element; S204, determining if first graphical element resized to be less than second predetermined threshold size, if yes, display third graphical element).

With regard to claim 34, the limitations are addressed above and Jung-Minamino -Khokhlov teaches wherein the displaying of the executing result of the application comprises displaying detailed information about the executing result of the application when the size of the enlarge object is equal to or greater than the second threshold value (Jung, [0083] The rate at which an icon or a window for an icon is enlarged in response to an `enlarge` command may vary according to the moving speed and acceleration of first and second touch points associated with the `enlarge` command. In this case, the higher the moving speed and acceleration of first and second touch points associated with an `enlarge` command, the greater the amount by which an icon or a window for an icon is enlarged in response to the `enlarge` command, regardless of the final locations of the first and second touch points; [0086] Referring to FIG. 5C, if an `enlarge` command is detected from a window corresponding to an already-activated icon, i.e., the window 325, the window 325 may be enlarged, or the sound volume may be increased. In the latter case, the user can easily identify the change in the sound volume from a volume display 330; Khokhlov, Fig. 21, S203, determining if fist graphical element resized to exceed first predetermined threshold size, if yes, display second graphical element; S204, determining if first graphical element resized to be less than second predetermined threshold size, if yes, display third graphical element).

With regard to claim 35, the limitations are addressed above and Jung teaches further comprising generating vibration of a predetermined pattern as the executing result of the application is displayed (Jung, [0052] Examples of the alarm signal output by the alarm module 155 include an audio signal, a video signal and a vibration signal; [0053] The haptic module 157 may provide various haptic effects (such as vibration) that can be perceived by the user.  If the haptic module 157 generates vibration as a haptic effect, the intensity and the pattern of vibration generated by the haptic module 157 may be altered in various manners. The haptic module 157 may synthesize different vibration effects and may output the result of the synthesization.  Alternatively, the haptic module 157 may sequentially output different vibration effects).



With regard to claim 37, the limitations are addressed above and Jung-Minamino -Khokhlov teaches wherein the displaying of the executing result of the application comprises displaying a reproduced image of the video on the enlarged region of the object when the size of the enlarged object is equal to or greater than the first threshold value and is equal to or smaller than the second threshold value (Jung, Fig. 5B; [0078] In order to play multimedia data corresponding to one of the icons, e.g., a fifth icon 305, or drive an application corresponding to the fifth icon 305, the user may enter an `enlarge` command for the fifth icon 305 by touching an area 317 on the display module 151 including the fifth icon 305 and its surrounding area; [0085] Referring to FIG. 5B, if an `enlarge` command is detected from a fifth icon 305 and the fifth icon 305 represents a video file, a window 325 in which the video file is played may be displayed; [0086] Referring to FIG. 5C, if an `enlarge` command is detected from a window corresponding to an already-activated icon, i.e., the window 325, the window 325 may be enlarged, or the sound volume may be increased; Khokhlov, Fig. 21, S203, determining if fist graphical element resized to exceed first predetermined threshold size, if yes, display second graphical element; S204, determining if first graphical element resized to be less than second predetermined threshold size, if yes, display third graphical element).



Claim 39       cancelled

With regard to claim 40, the device claim corresponds to the method claim 30, respectively, and therefore is rejected with the same rationale.

With regard to claim 41, the device claim corresponds to the method claim 31, respectively, and therefore is rejected with the same rationale.

With regard to claim 42, the device claim corresponds to the method claim 32, respectively, and therefore is rejected with the same rationale.

With regard to claim 43, the device claim corresponds to the method claim 33, respectively, and therefore is rejected with the same rationale.

With regard to claim 44, the device claim corresponds to the method claim 34, respectively, and therefore is rejected with the same rationale.

With regard to claim 45, the device claim corresponds to the method claim 35, respectively, and therefore is rejected with the same rationale.



With regard to claim 47, the device claim corresponds to the method claim 37, respectively, and therefore is rejected with the same rationale.

claim 48,        cancelled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 9:30 am to 7:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HUA LU/Primary Examiner, Art Unit 2171